Exhibit Contents Report to Shareholders i Management’s Discussion and Analysis Caution Regarding Forward-Looking Statements M-1 Vision, Core Business, and Strategy M-4 Results M-5 Summary of Quarterly Results M-18 Liquidity and Capital Resources M-19 Other M-22 Outlook M-23 Critical Accounting Estimates, Developments, and Measures M-24 Controls and Procedures M-26 Risk Factors M-26 Unaudited Interim Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Income F-2 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F-3 Consolidated Statements of Cash Flows F-4 Notes to the Unaudited Interim Consolidated Financial Statements F-5 Stantec provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying, environmental sciences, project management, and project economics for infrastructure and facilities projects. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets, at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the routes we travel, the buildings we visit, the industries in which we work, and the neighborhoods we call home. Our services are offered through over 10,000 employees operating out of more than 130 locations in North America. Stantec trades on the TSX and NYSE under the symbol STN. Stantec is One Team providing Infinite Solutions. Report to Shareholders Second Quarter 2009 Financial Highlights · Gross revenue for the second quarter of 2009 increased 13.0% to $388.1 million, compared to $343.3 million for the second quarter of 2008. On a year-to-date basis, gross revenue increased 24.8%to $792.9million. · Net revenue for the second quarter of 2009 increased 10.1% to $318.1 million, compared to $289.0million for the second quarter of 2008, with a year-to-date increase of 21.6%to $661.4million. · Net income for the second quarter of 2009 increased 0.9%to $22.3million, compared to $22.1 million for the second quarter of 2008, with a year-to-date increase of 10.3% to $43.0million. · Diluted earnings per share for the second quarter of 2009 were 2.1% higher at $0.49, versus $0.48 for the second quarter of 2008, with a year-to-date increase of 10.6% to $0.94. In my first report to shareholders as Stantec’s president and chief executive officer, I am pleased to announce solid results for the second quarter of 2009. Gross revenue for the quarter increased 13.0%, and net revenue increased 10.1%. On a year-to-date basis, gross revenue increased 24.8%, and net revenue increased 21.6%. These results demonstrate that our diversified business model continues to allow us to adapt to changing—and challenging—market conditions throughout North America.
